Appeals Dismissed and Memorandum Opinion filed August 30, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00554-CR
                               NO. 14-18-00555-CR

                         JIM AMIR MOLIN, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1538890 & 1538891

                 MEMORANDUM                      OPINION
      14-18-00555-CR. In trial court cause number 1538891 (appeal number 14-18-
00555-CR), appellant pleaded guilty to possession of a controlled substance with
intent to deliver. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant to two years’ imprisonment.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      14-18-00554-CR. In trial court cause number 1538890 (appeal number 14-18-
00554-CR), the State filed a motion to dismiss the case due to appellant’s conviction
in cause number 1538891. The trial court granted the motion to dismiss. Generally,
appeals in criminal cases may be taken from only final judgments of conviction.
Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). No exception to the
general rule allows an appeal from an order dismissing the case.

      Accordingly, both appeals are DISMISSED for lack of jurisdiction.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2